Citation Nr: 1227912	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for staphylococcus infection.  

2.  Entitlement to service connection for prostate stones, including as secondary to service-connected prostatitis.  

3.  Entitlement to service connection for a urethral disorder, to include urethritis and urethral stricture.    

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), gastritis, and duodenitis.  

6.  Entitlement to service connection for a lumbosacral spine disorder, to include degenerative arthritis of the lumbosacral spine.  

7.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection.  

8.  Entitlement to an initial compensable evaluation from January, 26, 1998, forward, for service-connected scarring of the groin at the base of the penis.

9.  Entitlement to an initial compensable evaluation from July 31, 1991, to February 16, 1994, and an evaluation in excess of 10 percent from February 17, 1994, forward, for service-connected prostatitis.

10.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1997 and May 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and rating decisions dated in March 2007, March 2008, and June 2009 of the VARO in Portland, Oregon.  

In light of the length and complexity of this appeal, the Board will provide a summary of the procedural history to date.  First, in its December 1997 decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for staphylococcus infection; denied entitlement to service connection for prostatitis, prostate stones, and urethritis; and denied entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.  Thereafter, in its May 2002 decision, the RO (1) granted service connection for a scar at the base of the Veteran's penis (claimed as a groin abscess), assigning a noncompensable evaluation, effective from January 26, 1998, forward; (2) denied the Veteran's application to reopen claims of entitlement to service connection for staphylococcus infection, urethritis, and prostate stones; (3) denied entitlement to service connection for spinal degeneration; (4) again denied entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities; and (5) deferred the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection.  

In August 2003, when this case was originally before the Board, the issues of (1) entitlement to service connection for prostatitis and (2) entitlement to an initial compensable evaluation for the service-connected scar at the tip of the Veteran's penis were remanded for further development.  When the case was returned to the Board in May 2006, the Board granted entitlement to service connection for prostatitis; denied entitlement to an initial compensable evaluation for the service-connected scar at the tip of the Veteran's penis; and remanded the issues of: (1) whether new and material evidence had been submitted to reopen claims of entitlement to service connection for residuals of staphylococcus infection, urethritis, and prostate stones; (2) entitlement to service connection for spinal degeneration; (3) entitlement to an initial compensable evaluation for the Veteran's service-connected scar at the base of his penis; and (4) entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities, for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2011); see also Manlicon v. West, 12 Vet. App. 238 (1999).

Subsequently, in a March 2007 decision, the RO implemented the Board's May 2006 grant of entitlement to service connection for prostatitis, assigning a noncompensable evaluation for this disability, effective from July 31, 1991, to February 16, 1994; and assigning a 10 percent disability evaluation, effective from February 17, 1994, forward.  Thereafter, in its March 2008 decision, the RO denied entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection.  Finally, in its June 2009 decision, the RO denied entitlement to service connection for PTSD and GERD, and confirmed and continued the 10 percent rating assigned for the Veteran's service-connected prostatitis.  

As an initial matter, the Board notes that service connection for staphylococcus infection was initially denied by a June 1992 RO decision.  Significantly, however, additional service treatment records were obtained in November 1994, which were in existence at the time of the June 1992 decision but had not previously been associated with the claims file.  In this regard, the Board notes that insofar as the newly obtained service treatment records pertain to the Veteran's in-service treatment for a staphylococcus infection from June 1973 to August 1973, these records are relevant to his staphylococcus infection claim.  Thus, rather than determining whether new and material evidence has been submitted to reopen the Veteran's staphylococcus infection claim, the Board will instead reconsider this claim on a de novo basis.  See 38 C.F.R. § 3.156(c)(ii) (2011); see also Mayhue v. Shinseki, 24 Vet. App. 273, 278 (2011) (citing to 71 Fed. Reg. 52,455 (Sept. 6, 2006)) (stating that when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008) (citing to 70 Fed. Reg. 35,388 (June 20, 2005)) (explaining that pursuant to 38 C.F.R. § 3.156(c), the previously denied/original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted).  Accordingly, this issue has been recharacterized as a claim of entitlement to service connection for staphylococcus infection, as reflected on the first page of this decision. 

Additionally, the Board notes that in its May 2002 rating decision, the RO characterized the Veteran's urethritis and prostate stone claims as applications to reopen claims of entitlement to service connection for urethritis and prostate stones.  In this regard, the Board acknowledges that these claims were initially denied by a December 1997 rating decision.  Significantly, however, the Board points out that because the Veteran submitted a timely Notice of Disagreement to the December 1997 denial of entitlement to service connection for urethritis and prostate stones in January 1998 (i.e., within one year of notice of the determination), the December 1997 rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Accordingly, the submission of new and material evidence is not required for the Board to address the merits of these claims, and the issues are as stated on the first page of this decision.

Further, the Board notes that in a June 2009 rating decision, the RO erroneously re-adjudicated the Veteran's claim of entitlement to an increased, compensable evaluation for service-connected prostatitis.  Significantly, however, insofar as the Veteran's claim of entitlement to an increased disability rating for service-connected prostatitis was already in appellate status at the time of the RO's June 2009 rating decision, such adjudicatory action is rendered moot.  Accordingly, the pertinent prostatitis claim currently on appeal is the Veteran's appeal of the RO's March 2007 decision, which implemented the Board's May 2006 grant of entitlement to service connection for prostatitis, assigning a noncompensable disability rating from July 31, 1991, to February 16, 1994, and a 10 percent disability rating from February 17, 1994, forward. 

With regard to the Veteran's urethral disorder claim, a review of the claims file reveals that the Veteran has repeatedly been noted to have urethral stricture and a history of urethritis.  See VA treatment records dated August 15, 1990; November 15, 1996; May 21, 1997; and September 4, 1998; April 30, 1991 VA Operation Report; March 11, 1997 Domiciliary Discharge Summary.  Moreover, throughout the duration of this appeal, the Veteran has consistently reported experiencing urethral burning/itching, dysuria/burning pain while urinating, urinary urgency and frequency, difficulty urinating, and tenderness and pain of the groin area.  See, e.g., VA treatment notes dated August 15, 1990; March 17, 1992; December 23, 1993; January 27, 1995; February 25, 1995; November 15, 1996; January 9, 1997; March 11, 1997; May 21, 1997; September 19, 1997; March 6, 2000; August 7, 2000; October 24, 2005; September 4, 2008; December 8, 2008; and September 10, 2009; San Francisco General Hospital treatment notes dated November 6, 1997; August 28, 1998; and October 9, 1998.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for urethritis has been recharacterized as a claim of entitlement to service connection for a urethral disorder, to include urethritis and urethral stricture, as reflected on the cover sheet.  

Similarly, with regard to the Veteran's gastrointestinal disorder claim, a review of the claims file reveals that during the course of this appeal, the Veteran has been diagnosed with GERD, gastritis, and diverticulitis.  See, e.g., VA treatment records dated March 4, 2008; December 8, 2009; January 13, 2010; and March 29, 2010.  Moreover, the Veteran has consistently reported experiencing gastrointestinal symptomatology including food coming up into his chest and food being "stuck" in his chest, acid reflux, and dyspepsia.  See, e.g., VA treatment notes dated September 4, 2008; December 3, 2008; December 11, 2008; July 15, 2009; November 12, 2009; November 29, 2009; and December 21, 2009.  As such, pursuant to Clemons, the Veteran's claim of entitlement to service connection for GERD has been recharacterized as a claim of entitlement to service connection for a gastrointestinal disorder, to include GERD, gastritis, and duodenitis, as reflected on the first page of this decision.  

Finally, the Board notes that in February 2006 and March 2011, the Veteran testified at hearings before two different Veterans Law Judges.  Specifically, at his February 2006 hearing, the Veteran presented testimony before a Veterans Law Judge who is no longer with the Board regarding the issues of (1) entitlement to service connection for prostatitis, and (2) entitlement to an initial compensable evaluation for his service-connected scar at the tip of his penis.  Thereafter, at his March 2011 hearing, the Veteran presented testimony before the undersigned as to the issues of (1) whether new and material evidence has been submitted to reopen his claims of entitlement to service connection for staphylococcus infection, urethritis, and prostate stones; (2) entitlement to service connection for degenerative arthritis of the lumbosacral spine and GERD; (3) entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection; and (4) entitlement to an initial compensable evaluation from July 31, 1991, to February 16, 1994, and in excess of 10 percent from February 17, 1994, forward for service-connected prostatitis.  Transcripts of both hearings are of record.  Significantly, because the issues currently on appeal were only discussed at the March 2011 hearing, these issues are appropriately adjudicated by the undersigned as an individual Member.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

[The issue of entitlement to vocational rehabilitation and education services will be addressed in a separate Board decision.]  

The issues of entitlement to service connection for an urethral disorder, to include urethritis and urethral stricture; entitlement to service connection for a gastrointestinal disorder, to include GERD, gastritis, IBS, and duodenitis; entitlement to service connection for a lumbosacral spine disorder, to include degenerative arthritis of the lumbosacral spine; and entitlement to an initial compensable evaluation from July 31, 1991, to February 16, 1994, and in excess of 10 percent from February 17, 1994, forward for service-connected prostatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's staphylococcus infection is related to his period of military service.

2.  Service connection is in effect for prostatitis.

3.  The Veteran's prostate stones are causally related to his service-connected prostatitis.

4.  In light of the grant of service connection for staphylococcus infection on a direct basis, there remains no allegation of errors of fact or law for appellate consideration with regard to the Veteran's claim of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection.

5.  In an April 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim of entitlement to service connection for PTSD
be discontinued.  

6.  In an April 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim of entitlement to an initial compensable evaluation from January, 26, 1998, forward for service-connected scarring of the groin at the base of his penis be discontinued. 

7.  In an April 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities be discontinued.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for staphylococcus infection have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for entitlement to service connection for prostate stones have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).  

3.  In light of the award of service connection for staphylococcus infection on a direct basis, the Veteran's claim of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection has been rendered moot, and as such, this claim is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

4.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial compensable evaluation from January, 26, 1998, forward for service-connected scarring of the groin at the base of the penis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board grants entitlement to service connection for staphylococcus infection and prostate stones, representing a complete grant of the benefits sought on appeal with regard to these claims.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  


A. Staphylococcus Infection 

With regard to his staphylococcus infection claim, the Veteran contends that service connection is warranted because he was first diagnosed with and treated for a staphylococcus infection during service, and has continued to have flare ups of this condition to the present day.  See Veteran's statements dated June 4, 1992; February 28, 1997; March 24, 1997; April 4, 2000; and January 30, 2006; August 2002 VA Form 9; March 2011 Board Hearing Tr. at 4-5, 12-13.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that service connection for staphylococcus infection is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has a staphylococcus infection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, bacteriology testing conducted in August 1990 revealed the presence of 3+ staphylococcus aureus and 2+ coagulase negative Staphylococcus; and testing conducted in January 1991, November 1997, December 1997, November 1998, and January 1999 revealed the presence of coagulase negative Staphylococcus.  See Bacteriology Final Reports dated August 19, 1990; January 15, 1991; November 16, 1997; December 23, 1997; November 26, 1998; and January 20, 1999.  Additionally, during VA treatment in January 1997, the Veteran was diagnosed with a "likely low grade Staphylococcus negative infection."  See January 27, 1997, VA treatment note.  Further, during VA treatment in May 1997, the doctor diagnosed the Veteran with a history of staphylococcal groin abscess in service with occasional flares.  See May 21, 1997, VA treatment note.  Moreover, at his January 1999 VA genitourinary examination, the examiner diagnosed the Veteran with a chronic coagulase negative Staphylococcal infection, noting that because the organism now recovered after prostatic massage is resistant to multiple antibiotics, it is reasonable to conclude that the many courses of antibiotics that the Veteran has received over the years did not result in eradication of the Staphylococcal infection.  Finally, during VA treatment in March 2000, the doctor reported that expressed prostatic secretion (EPS) cultures had revealed three different colony types of 1+ Staphylococcus negative on several occasions and that a penis swab revealed the presence of staphylococcus aureus.  See March 6, 2000, VA treatment note.  On this record, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, the Veteran's service treatment records reveal that he was diagnosed with and treated for a Staphylococcus infection during service.  Specifically, these records show that the Veteran was admitted to the Medical Department of Iwakuni on June 21, 1973, for a chanchroid ulcer at the tip of his penis, which developed after he accidentally lacerated his penis with the zipper of his trousers.  See July 2, 1973, Narrative Summary, and July 3, 1973, Interim Narrative Summary.  In this regard, the Board notes that contemporaneous clinical treatment notes indicate that the boil on his penis was lanced and that a "culture grew out only a few STAPH."  See July 2, 1973, Narrative Summary.  Thereafter, the Veteran developed induration of the penile tip with many draining ulcers, and his treating doctors agreed that he should be transferred to the U.S. Naval Hospital in Yokosuka for continuing treatment of the abscess on his penis.  See July 2, 1973, Narrative Summary.  

Upon transfer to the U.S. Naval Hospital on July 3, 1973, the Veteran was noted to have a shallow dirty ulcer adjacent to the urinary meatus, as well as a three centimeter fluctuant abscess at the base of the penis.  See July 3, 1973, Interim Narrative Summary.  The abscess was surgically treated with incision and drainage, and the ulcer on the glans penis was treated with silver nitrate.  See July 3, 1973, Interim Narrative Summary, and July 3, 1973, treatment note.  Bacteriology testing conducted at that time revealed moderate coagulase positive Staphylococcus.  See July 3, 1973, Bacteriology Report.  Over the course of his admission from July 3, 1973, to August 2, 1973, the Veteran was treated with local hygiene, wet to dry hydrogen peroxide dressing, and oral tetracycline, which resulted in the ulcer and abscess gradually resolving.  See July 3, 1973, Interim Narrative Summary.  

Subsequently, during follow-up treatment two weeks after his discharge from the U.S. Naval Hospital, the doctor noted that the Veteran had recently been released from urology treatment for "? Staph infection at tip of penis and abscess at base of penis," and went on to diagnose him with inguinal lymphadenitis, possibly secondary to previous staph infection.  See treatment notes dated August 13, 1973, and August 15, 1973.  There is no indication that the Veteran received further treatment for this condition during the remainder of his military service; however, at the time of his January 1974 separation examination, the Veteran was noted to have scars at the tip and base of his penis.  See January 11, 1974, Report of Medical Examination.  On this record, because the Veteran's service treatment records show that he was diagnosed with, and treated for, a staphylococcus infection during service, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Board notes that the only opinion of record addressing whether there is a causal relationship between the Veteran's current staphylococcus infection and his in-service staphylococcus infection is the January 1999 VA examiner's opinion.  Specifically, the January 1999 VA examiner provided the opinion that it is "likely that the meatal scarring subsequent to Silver Nitrate burning did contribute to the Veteran's urinary tract infection and that this did result in a chronic staphylococcal infection of the prostate."  See January 25, 1999, VA examination report.  In rendering this opinion, the examiner acknowledged that there was a period from 1973 to 1984 during which the Veteran was asymptomatic; however, he then went on to report that in the absence of information during this period, it could not be concluded that the Veteran's current and ongoing chronic prostatic infection was unrelated to the in-service penile treatments.  See January 25, 1999, VA examination report.  As such, because there is medical opinion evidence of a relationship between the Veteran's currently diagnosed staphylococcus infection and service, the Board finds that the third element required for service connection has also been satisfied.  

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for staphylococcus infection is warranted.  Therefore, the Veteran's claim of entitlement to service connection for staphylococcus infection is granted.  

B.  Prostate Stones 

With regard to his prostate stones claim, the Veteran essentially contends that his currently diagnosed prostate stones are causally related to his service-connected prostatitis and/or his now service-connected staphylococcus infection.  Specifically, he asserts that his prostate stones first developed as a result of his service-connected prostatitis, and that he has been unable to undergo surgical treatment of his prostate stones due to his now service-connected staphylococcus infection.  See Veteran's statements dated March 25, 1997; May 2, 1997; October 9, 1997; June 5, 1998; and March 23, 2011; January 1998 Notice of Disagreement; March 2011 Board Hearing Tr. at 9-10.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2011).  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that secondary service connection for prostate stones is warranted.  In making this determination, the Board notes that service connection for prostatitis was granted in a March 2007 rating decision, with an effective date of July 31, 1991.  As such, the Board finds that the first element required for secondary service connection has been established.  

Turning to the second element required for secondary service connection, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has prostate stones.  See McClain, 21 Vet. App. at 321.  Specifically, a January 1997 transurethral ultrasound revealed calculi; a March 1997 sonogram revealed prostatic calcifications; and an October 1997 sonogram revealed a calcified prostate.  See January 27, 1997, VA treatment note; Radiology Reports dated March 20, 1997, and October 17, 1997.  Further, at the time of his January 1999 VA genitourinary examination, the examiner reported that the Veteran currently had "multiple prostatic stones;" and at the time of his March 2001 VA general medical examination, the examiner reported that the Veteran's current medical problems included benign prostatic hypertrophy complicated by prostate stones and prostatitis.  See VA examination reports dated January 25, 1999, and March 2, 2001.  Additionally, during VA treatment in May 2001, the doctor noted that recent studies indicate prostatic calculi.  See May 22, 2001, VA treatment note.  Finally, at the time of his February 2009 VA genitourinary examination, the examiner noted that a February 1999 transurethral ultrasound showed calcification in the midline of the prostate.  See February 19, 2009, VA examination report.  Accordingly, because the record reflects that the Veteran currently has prostate stones, the Board finds that the second element required for secondary service connection has also been established.  

Finally, with regard to the third element required for secondary service connection, the Board finds it significant that several of the Veteran's treating physicians, as well as the January 1999 VA examiner, have attributed his prostate stones/calcifications to his prostatitis.  Specifically, at the time of his March 1997 sonogram, the interpreting doctor reported that the Veteran had "prostatic calcifications consistent with prior prostatitis."  See March 20, 1997, radiology report.  Similarly, during VA treatment in January 1997, the Veteran was diagnosed with "chronic calcific prostatitis;" during October 1998 treatment at the San Francisco General Hospital, the doctor diagnosed the Veteran with "chronic non-bacterial prostatitis, calculus type;" and during VA treatment in December 2007, the Veteran was diagnosed with "chronic prostatitis, calcific."  See VA treatment notes dated January 27, 1997, and December 27, 2007; October 14, 1998, treatment note.  Furthermore, at the time of his January 1999 VA genitourinary examination, the examiner reported that the Veteran's prostatic calculi are secondary to his chronic staphylococcal prostatitis.  See January 25, 1999, VA examination report.  Based on the foregoing, the Board concludes that the Veteran's currently diagnosed prostate stones are causally related to his service-connected prostatitis, thereby satisfying the third element required for secondary service connection.

In making this determination, the Board acknowledges that during VA treatment in March 2000, the doctor reported that it could not be stated with certainty that the Veteran's in-service treatment for penile lesions led to the development of his chronic prostatic conditions, including his prostate stones, noting that the development of prostatic stones is quite common in middle aged males, even without a prior penile injury.  See March 6, 2000, VA treatment note.  In this regard, however, the Board highlights that while the March 2000 VA doctor determined that it could not be stated with certainty that the Veteran's prostate stones were related to his in-service treatment for penile lesions, he failed to provide any opinion as to a potential relationship between the Veteran's prostate stones and his service-connected prostatitis.  Moreover, insofar as the March 2000 VA doctor failed to provide a clear statement as to the etiology of the Veteran's prostate stones, the Board finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection, and as such, is not pertinent evidence regarding service connection).  

Accordingly, because the Board concludes that all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for prostate stones as secondary to the Veteran's service-connected prostatitis is warranted.  See 38 C.F.R. § 3.310 (2011).  Therefore, the Veteran's claim of entitlement to service connection for prostate stones is granted.  

II.  Dismissals

A.  38 U.S.C.A. § 1151 Claim 

As discussed above, the Veteran contends that he is entitled to disability benefits for staphylococcus infection as directly related to military service under the provisions of 38 U.S.C.A. § 1110.  In the alternative, the Veteran contends that he is entitled to disability benefits for staphylococcus infection as proximately due to VA treatment under the provisions of 38 U.S.C.A. § 1151.  See, e.g., March 2011 Board Hearing Tr. at 6-7.  Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner "as if" such additional disability were service-connected.  38 U.S.C.A. § 1151 (West 2002).  In light of the fact that the Board is herein granting the Veteran's claim of entitlement to service connection for staphylococcus infection on a direct basis, there is no longer a case or controversy as to his entitlement to the same benefit under 38 U.S.C.A. § 1151.  Accordingly, because there remains no allegation of errors of fact or law for appellate consideration with regard to the Veteran's claim of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection, this claim has been rendered moot and is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002) (stating that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (finding that the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant).  

B.  Withdrawn Claims 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).  Additionally, an appeal may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1) (2011).  Furthermore, as just discussed, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  In the present case, in an April 2010 statement, prior to the promulgation of a decision in this case, the Veteran requested that his claims of entitlement to service connection for PTSD; entitlement to an increased rating for his service-connected scarring of the groin; and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities, be discontinued.  See Veteran's April 22, 2010, VA Form 21-4138.  This statement acts as a withdrawal of the Veteran's claims for entitlement to service connection for PTSD; entitlement to an initial compensable evaluation from January, 26, 1998, forward for service-connected scarring of the groin at the base of his penis; and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

Service connection for staphylococcus infection is granted.  

Service connection for prostate stones is granted. 

The appeal as to the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for staphylococcus infection is dismissed.  

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.  

The appeal as to the issue of entitlement to an initial compensable evaluation from January, 26, 1998, forward for service-connected scarring of the groin at the base of the penis is dismissed.  

The appeal as to the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is dismissed.  


REMAND

The Veteran also seeks service connection for a urethral disorder, a gastrointestinal disorder, and a lumbosacral spine disability, as well as entitlement to an initial compensable evaluation from July 31, 1991, to February 16, 1994, and in excess of 10 percent from February 17, 1994, forward for service-connected prostatitis.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Social Security Administration (SSA) Records 

The record reflects that the Veteran has applied for, and is currently in receipt of, SSA disability benefits.  See Veteran's June 17, 1998, statement; VA treatment notes dated February 17, 1998; February 15, 2000; January 9, 2009; and October 21, 2009; February 19, 2009, VA genitourinary examination report.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that records submitted in support of the Veteran's SSA claim(s) contain evidence relevant to his VA claim cannot be foreclosed absent a review of those records.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's SSA records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

II.  Private Treatment Records

A review of the Veteran's claims file indicates that his post-service private treatment records may currently be incomplete.  Specifically, in a March 1992 statement, the Veteran reported receiving treatment at the San Francisco General Hospital; however, to date, the only records on file from the San Francisco General Hospital are dated from February 1996 to February 2001.  Additionally, during VA treatment in April 2001, the Veteran reported undergoing a barium enema at an "outside institution" in January 2001; however, to date, no record of this treatment has been associated with the claims file.  See April 10, 2001, treatment note.  Finally, in an August 2002 statement, the Veteran reported receiving treatment at the Tom Waddell Medical Clinic and the Glide Memorial Clinic in San Francisco, California.  See Veteran's statement dated August 20, 2002.  Significantly, however, no treatment records from either clinic have been associated with the claims file.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the San Francisco General Hospital, the Tom Waddell Medical Clinic, the Glide Memorial Clinic, and the physician that conducted his January 2001 barium enema.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

III.  VA Treatment Records 

A review of the Veteran's claims file also indicates that treatment records from several VA Medical Centers (VAMCs) remain outstanding.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from: (1) the San Francisco, California VAMC, dated from 1989 to August 1990, from January 2006 to January 2009, and from March 2011 to present (see Veteran's March 4, 1992, and April 3, 1992, statements; March 2011 Board Hearing Tr. at 16); (2) the Portland, Oregon VAMC, dated from 1989 to August 1990, from January 1991 to December 1996, from February 1997 to December 2007, and from May 2010 to present (see July 1991 and March 1997 VA Form 21-526; January 27, 1999, Claim for Damage, Injury, or Death; July 3, 1999, VA treatment note; April 20, 2000, VA Form 21-4138; March 2011 Board Hearing Tr. at 16); (3) the Palo Alto, California VAMC, dated in 1987, from 1989 to 1990, from March 1992 to July 1999, and from April 2001 to present (see July 1991 VA Form 21-526; Veteran's March 4, 1992, statement; VA treatment notes dated November 5, 1996, and February 7, 2008; February 19, 2009, VA examination report); (4) the Reno, Nevada VAMC, dated from 1991 to present (see August 20, 2002, VA Form 4142; Veteran's August 20, 2002, statement; February 2009 VA examination report); (5) the Roseburg, Oregon VAMC, dated from June 2001 to present (see Veteran's August 20, 2002, statement; June 2008 VA Form 4142; March 10, 2008, VA Form 21-4142); (6) the Redding, California VA Outpatient Clinic, dated from 2000 to 2002 (see May 22, 2001, VA treatment note; August 20, 2002, VA Form 4142); and (7) the White City, Oregon VA Rehabilitation Center and Clinics, dated from October 1997 to 2000 (see Veteran's March 10, 1998, and October 3, 2000, statements; August 20, 2002, VA Form 4142).  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011). 

III. VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

A.  Urethritis

The Veteran essentially contends that service connection for an urethral disorder is warranted because this condition was either caused or aggravated by his in-service penile injury, or is caused or aggravated by his service-connected scar on the tip of his penis, perimeatal skin tags, staphylococcus infection, and/or prostatitis.  See Veteran's statements dated June 4, 1992; March 25, 1997; October 9, 1997; September 10, 2009; and March 23, 2011; August 1992 Notice of Disagreement; May 1996 VA Form 9; March 2011 Board Hearing Tr. at 10.  

The Board finds that a VA examination assessing whether the Veteran has an urethral disorder that was either incurred during or aggravated by his military service, or is caused or aggravated by his service-connected scar at the tip of his penis, perimeatal skin tags, staphylococcus infection, and/or prostatitis, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination for partial or total loss of the penis in October 1993, when the examiner provided the opinion that there was no evidence of urethritis or urethral strictures.  The Board also acknowledges that the Veteran was afforded a VA general medical examination in March 2001, at which time the examiner acknowledged that the Veteran's urethral complaints followed an in-service penile injury and subsequent development of prostatitis, but went on to provide the opinion that, although the Veteran had urethritis in the past, it did not appear to be present at that time.  

Significantly, however, the Board notes that the October 1993 VA examiner failed to reconcile his opinion that the Veteran did not currently have a urethral disorder with the conflicting medical evidence of record.  In this regard, the Board notes that an April 1992 urethrocystogram with intravascular contrast revealed moderate uniform narrowing of the membranous and bulbar urethra and increased density posterior to the prostatic urethra, which was noted to potentially represent "prostatic concretion versus reflux of contrast into a seminal vesicle or urethral diverticulum."  See VA treatment note dated April 21, 1992.  Moreover, the Board notes that the October 1993 VA examiner failed to acknowledge or discuss the Veteran's reports of urethral burning/itching, dysuria/burning pain while urinating, and difficulty urinating.  See VA treatment notes dated August 15, 1990, and March 17, 1992; Veteran's March 1992 statement; October 1992 Notice of Disagreement.  As such, the Board finds the October 1993 VA medical opinion to be inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on the treatment records to provide a negative opinion); see also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Additionally, although the March 2001 VA examiner acknowledged the Veteran's history of urethritis, as well as the Veteran's reports regarding his urethral symptomatology, he failed to provide any explanation or rationale for his conclusion that the Veteran did not currently have urethritis.  As such, the Board also finds the March 2001 VA medical opinion to be inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of the Veteran's urethral disorder, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has an urethral disorder that was incurred during or caused by his military service, or is caused or aggravated by his service-
connected scar on the tip of his penis, perimeatal skin tags, staphylococcus infection, and/or prostatitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

B.  Gastrointestinal Disorder

The Veteran essentially contends that service connection for a gastrointestinal disorder, to include GERD, gastritis, and duodenitis, is warranted because this disorder is caused or aggravated by treatment for his service-connected staphylococcus infection and/or prostatitis.  See Veteran's statements dated January 6, 2002; January 28, 2006; November 17, 2006; April 7, 2008; June 25, 2009; and August 5, 2009; February 20, 2010, VA Form 9; March 2011 Board Hearing Tr. at 10. 

The Board finds that a VA examination assessing whether the Veteran has a gastrointestinal disorder that is caused or aggravated by his service-connected staphylococcus infection and/or prostatitis is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA genitourinary examination in February 2009, and that at that time, the examiner provided the opinion that that the Veteran's chronic gastrointestinal problems were likely not related to his urological problems.  See February 19, 2009, VA examination report.  Significantly, however, the February 2009 VA examiner failed to provide any explanation or rationale for this conclusion.  As such, the Board finds the February 2009 VA medical opinion to be inadequate for rating purposes.  See Stefl, 21 Vet. App. at 125 (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  
	
Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed gastrointestinal disorders, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran's GERD, gastritis, and/or duodenitis are caused or aggravated his service-connected staphylococcus infection and/or prostatitis.  See Barr, 21 Vet. App. at 311 (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).   

C.  Lumbosacral Spine Disability

The Veteran essentially contends that he has a lumbosacral spine disability that is caused or aggravated by his service-connected staphylococcus infection and/or prostatitis.  See Veteran's statements dated March 25, 1997; July 19, 2000; June 25, 2009; and March 23, 2011; March 2011 Board Hearing Tr. at 13-14.  

The Board finds that a VA examination assessing whether the Veteran has a lumbosacral spine disability that is caused or aggravated by his service-connected staphylococcus infection and/or prostatitis is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service VA and private treatment records reveal that, since December 1993, the Veteran has received fairly consistent treatment for recurrent low back pain.  See VA treatment notes dated December 23, 1993; January 13, 1997; May 21, 1997; May 23, 1997; and February 25, 1998; San Francisco General Hospital treatment notes dated November 6, 1997; August 25, 1998; and June 26, 2000; March 2001 VA general medical examination report.  Moreover, VA radiological testing conducted in May 2000 revealed severe degenerative change at L5 and S1 with increased facet sclerosis, which was diagnosed as L5/S1 discogenic disease and degenerative changes of the posterial elements and vertebral body.  See VA February 15, 2000, treatment note.  As such, because there is competent evidence showing that the Veteran experiences recurrent low back pain and has been diagnosed with L5/S1 discogenic disease and degenerative changes of the posterial elements and vertebral body, the Board finds that the first McLendon element has been satisfied.  

Turning to the second and third McLendon elements, the Board acknowledges that the record does not show, nor does the Veteran contend, that his lumbosacral spine disability was incurred during military service.  Rather, the Veteran contends that his lumbosacral spine disability is causally related to his service-connected staphylococcus infection and/or prostatitis.  In this regard, the Board highlights that, as discussed in detail above, the Board is herein granting entitlement to service connection for staphylococcal infection.  Moreover, as noted above, service connection for prostatitis was granted in a March 2007 rating decision, with an effective date of July 31, 1991.  The Board also notes that there is some evidence of record indicating that the Veteran's current low back pain may be associated with his service-connected staphylococcus infection and/or prostatitis.  Specifically, during VA treatment in May 2001, the doctor reported that the possible sources of the Veteran's lumbosacral pain included "ongoing infection (?) chronic inflammation, pelvic or lumbar spinal pathology or pelvic nerve damage of some type resulting from his prostatitis or its treatment."  See May 22, 2001, VA treatment note.  Accordingly, because service connection is currently in effect for staphylococcus infection and prostatitis, and because there is evidence of record indicating that the Veteran's recurrent low back pain may be associated with these service-connected disabilities, the Board concludes that the second and third McLendon elements have also been satisfied.  

Significantly, however, given the complicated nature of the Veteran's disability picture, and because there is insufficient medical evidence of record addressing whether the Veteran has a lumbosacral spine disability that is caused or aggravated by his service-connected staphylococcus infection and/or prostatitis, a VA examination and medical opinion addressing the etiology of his lumbosacral spine disability is necessary for the Board to make a decision on this claim.  See McLendon,  20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

D.  Prostatitis 

As noted above, the Veteran seeks entitlement to an increased rating for his service-connected prostatitis, currently evaluated as noncompensably disabling from July 31, 1991, to February 16, 1994, and as 10 percent disabling from February 17, 1994, forward, under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527.  

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected prostatitis is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations assessing his prostate symptomatology in: (1) October 1993, when he was diagnosed with chronic prostatitis; (2) January 1999, when he was diagnosed with chronic staphylococcal prostatitis with secondary prostatic calculi; (3) March 2000, when he was diagnosed with chronic active bacterial prostatitis, benign prostatic hyperplasia (BPH), and status-post periurethral ablations; (4) March 2001, when he was diagnosed with a history of prostatitis, which did not appear to be present at that time; and (5) February 2009, when the examiner diagnosed him with chronic prostatitis and prostadynia with no current evidence of acute prostatitis, and provided the opinion that the Veteran's prostate symptoms "[did] not likely significantly impact his employment as an electrician."  

In this regard, the Board notes that at the time of the Veteran's most recent VA examination in February 2009, the examiner noted the Veteran's reports that his prostate condition was manifested by flank pain (i.e., pain in the medial right buttock areas), frequency in urination (i.e., seven to eight times per day with no nocturia), dysuria/burning urination, a crooked and variable stream, post-void dribbling, the sensation of incomplete voiding, and occasional hesitancy and incontinence (i.e., usually in the morning).  

Significantly, however, at his March 2011 Board hearing, the Veteran reported that his prostatitis symptomatology has since worsened insofar as he is now experiencing more frequent urination (i.e., twice an hour during the day), frequent nocturia (i.e., three to four times a night), and pain in his groin area.  See March 2011 Board Hearing Tr. at 20-21, 23.  Furthermore, the Veteran reported that, insofar as he is required to make frequent bathroom trips throughout the day and is often fatigued as a result of his prostatitis, this disability does in fact make it difficult for him to maintain employment.  See March 2011 Board Hearing Tr. at 24.  In this regard, the Board notes that the most recent VA examination report of record is now more than three years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology; specifically, his reports of increased urinary frequency, nocturia, and groin pain.  Moreover, the February 2009 VA examination report does not contemplate the Veteran's additional treatment to date.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his prostatitis, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's service-connected prostatitis.  See Barr, 21 Vet. App. at 311 (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from:

(a) the San Francisco General Hospital, dated from January 1974 to January 1996; 

(b) the Tom Waddell Medical Clinic in San Francisco, California, dated from January 1974, forward; 

(c) the Glide Memorial Clinic in San Francisco, California, dated from January 1974, forward; and 

(d) a January 2001 barium enema at an "outside institution."  

If such records are unavailable, the claims file should be clearly documented to that effect.

3.  Obtain all treatment records related to the Veteran's urethral disorder, gastrointestinal disorder, lumbosacral spine disability, and/or prostatitis from:

(a) the San Francisco, California VAMC, dated from 1989 to August 1990, from January 2006 to January 2009, and from March 2011, forward; 

(b) the Portland, Oregon VAMC, dated from 1989 to August 1990, from January 1991 to December 1996, from February 1997 to December 2007, and from May 2010, forward;

(c) the Palo Alto, California VAMC, dated in 1987, from 1989 to 1990, from March 1992 to July 1999, and from April 2001, forward; 

(d) the Reno, Nevada VAMC, dated from 1991, forward; 
 
(e) the Roseburg, Oregon VAMC, dated from June 2001, forward; 

(f) the Redding, California VA Outpatient Clinic, dated from 2000 to 2002; and

(g) the White City, Oregon VA Rehabilitation Center and Clinics, dated from October 1997 to 2000.  

If such records are unavailable, the claims file should be clearly documented to that effect.

4.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA genitourinary examination to: (1) determine the nature and etiology of his claimed urethral disorder, and (2) assess the current nature, extent, and severity of his service-connected prostatitis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any urethral disorders found to be present.  The examiner should then provide the following opinions.

If a urethral disorder is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner's attention is directed to the Veteran's in-service treatment for a penile injury and abscess from June 1973 to August 1973, including treatment for urinary frequency and dysuria on June 19, 1973; drainage of pus from the urethra on June 21, 1973, and June 22, 1973; urethral pain upon voiding on June 25, 1973; and groin pain on July 1, 1973.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected scar at the tip of his penis, perimeatal skin tags, staphylococcus infection, and/or prostatitis either (a) caused or (b) aggravated any identified urethral disorder.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's urethral disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected scar at the tip of his penis, perimeatal skin tags, staphylococcus infection, and/or prostatitis.  

Turning to the Veteran's service-connected prostatitis, the examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected prostatitis.

In doing so, the examiner should specifically identify whether the Veteran is required to wear absorbent materials or to use an appliance as a result of his prostatitis; and if he is required to wear absorbent materials, whether these must be changed: (a) less than two times per day, (b) two to four times a day, or (c) more than four times a day.  

The examiner should also specifically identify whether the Veteran's daytime voiding interval is (a) between two and three hours, (b) between one and two hours, or (c) less than one hour.  

Similarly, the examiner should specifically note whether the Veteran awakens to void at night, and if so, whether he awakens to void (a) two times per night, (b) three to four times per night, or (c) five or more times per night.  

Additionally, the examiner should state whether the Veteran's prostatitis results in: 

(1) marked obstructive symptomatology (i.e., hesitancy, slow or weak stream, decreased force of stream) with one or more of the following: (a) post-void residuals greater than 150 cubic centimeters (cc), (b) markedly diminished peak flow rate on uroflowmetry (i.e., less than 10 cc/second), (c) recurrent urinary tract infections secondary to obstruction, and/or (d) stricture disease requiring periodic dilation every two to three months; or 

(2) urinary retention requiring intermittent or continuous catheterization.  

Further, the examiner should identify whether the Veteran's prostatitis results in: 

(a) urinary tract infection(s) that require long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management; or 

(b) recurrent symptomatic urinary tract infection(s) requiring drainage/frequent hospitalization (i.e., greater than two times per year) and/or continuous intensive management.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected prostatitis.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In doing so, the examiner is directed to the Veteran's assertions that, due to his urinary frequency, it is difficult to maintain employment as an electrician.  See March 2011 Board Hearing Tr. at 24.   

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Also schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any current gastrointestinal disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any gastrointestinal disorders present.  

If a gastrointestinal disorder is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected staphylococcus infection and/or prostatitis (or treatment for one or both of these conditions) either (a) caused or (b) aggravated any current gastrointestinal disorder.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's gastrointestinal disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected staphylococcus infection and/or prostatitis.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  Additionally, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbosacral spine disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any lumbosacral spine disability present.  

If a lumbosacral spine disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected staphylococcus infection and/or prostatitis (or treatment for one or both of these conditions) either (a) caused or (b) aggravated any current lumbosacral spine disorder.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's lumbosacral spine disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected staphylococcus infection and/or prostatitis.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


